MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                 FILED
regarded as precedent or cited before any                        Apr 28 2017, 10:23 am

court except for the purpose of establishing                          CLERK
the defense of res judicata, collateral                           Indiana Supreme Court
                                                                     Court of Appeals
                                                                       and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                    Curtis T. Hill, Jr.
Wieneke Law Office, LLC                                  Attorney General
Brooklyn, Indiana

                                                         Matthew B. Mackenzie
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Carol Ann Linzy,                                         April 28, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         84A01-1611-CR-2614
        v.                                               Appeal from the Vigo Superior
                                                         Court
State of Indiana,                                        The Honorable John T. Roach,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         84D01-1306-FA-1703



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 84A01-1611-CR-2614 | April 28, 2017     Page 1 of 5
                                          Case Summary
[1]   Carol Ann Linzy appeals the revocation of her probation. She argues that the

      trial court abused its discretion in ordering her to serve the balance of her

      sentence in prison rather than on community corrections. Because this is

      Linzy’s third probation violation in this case and Linzy has been given multiple

      chances to succeed outside of prison, we affirm the trial court.



                            Facts and Procedural History
[2]   In May 2014, Linzy pled guilty to three Class B felonies: aggravated battery,

      burglary, and criminal confinement. The trial court sentenced her to an

      aggregate term of ten years, with six years executed in the Department of

      Correction and four years suspended to probation.


[3]   Linzy was released from the DOC early due to her successful completion of the

      CLIFF program and placed on probation. On three occasions thereafter, Linzy

      admitted violating her probation. On the first occasion, Linzy was discharged

      from Freebirds Solution Center, a sober-living facility, on November 26, 2015,

      twenty-three days after starting her term of probation. Linzy admitted violating

      her probation, and in March 2016 the trial court sentenced her to time served

      and added probation conditions.

[4]   On the second occasion, during March and April 2016 Linzy used

      methamphetamine, Xanax, marijuana, and other controlled substances. She

      also failed to report to probation, take drug screens, and attend daily AA/NA

      Court of Appeals of Indiana | Memorandum Decision 84A01-1611-CR-2614 | April 28, 2017   Page 2 of 5
      meetings. Linzy admitted violating her probation for a second time in this case,

      and in May 2016 the trial court sentenced her to time served and added more

      probation conditions, including ordering her to reside at Eagle Street House.


[5]   On the third occasion, which led to this appeal, Linzy tested positive for

      methamphetamine in July 2016 and synthetic cannabinoids in August 2016 and

      was discharged unsatisfactorily from Eagle Street House in August 2016. Linzy

      admitted violating her probation for a third time in this case, and a hearing was

      held regarding disposition. The State asked for an executed sentence in the

      DOC, while Linzy asked the trial court to place her on community corrections

      instead of sending her to the DOC. The trial court ordered Linzy to serve the

      balance of her sentence in the DOC:

              Ms. Linzy, uh the original conviction back in ’14 was three (3)
              violent B Felonies. Aggravated Battery, Burglary and
              Confinement. Uhm, you did already complete CLIFF so I . . .
              don’t know that you would be eligible for that again. We
              modified you out based on you completing CLIFF and since
              then you’ve done nothing but fail the programs that you’ve tried
              here as well. . . . You did best while you were in D.O.C. and in
              the CLIFF Program.


      Tr. p. 15.

[6]   Linzy now appeals.




      Court of Appeals of Indiana | Memorandum Decision 84A01-1611-CR-2614 | April 28, 2017   Page 3 of 5
                                 Discussion and Decision
[7]   Probation revocation is a two-step process. First, the trial court must determine

      that a violation of a condition of probation actually occurred. Woods v. State,

      892 N.E.2d 637, 640 (Ind. 2008). Second, if a violation is proven, then the trial

      court must decide whether the violation warrants revocation of probation. Id.

      Where, as here, a probationer admits to the violation, the court can proceed to

      the second step of the inquiry and determine whether the violation warrants

      revocation. Id. A trial court’s sentencing decision for violating probation is

      reviewed for an abuse of discretion. Prewitt v. State, 878 N.E.2d 184, 188 (Ind.

      2007).

[8]   Linzy contends that the trial court abused its discretion in sentencing her to the

      DOC because “it is not uncommon for people battling addiction to relapse and

      use again,” especially when they also have mental-health issues like she does.

      Appellant’s Br. p. 7. Accordingly, she claims that the trial court should have

      sentenced her to community corrections instead of the DOC.

[9]   The trial court, however, specifically declined to place Linzy on community

      corrections. It noted that Linzy had already violated probation twice in this

      case. She failed multiple programs outside of jail, including treatment programs

      at both Freebirds and Eagle Street House, and failed to report to probation, take

      drug screens, and attend daily AA/NA meetings. Given the opportunities that

      Linzy has been given in this case, the trial court did not abuse its discretion in




      Court of Appeals of Indiana | Memorandum Decision 84A01-1611-CR-2614 | April 28, 2017   Page 4 of 5
       ordering Linzy to serve the balance of her sentence in the DOC for violating

       probation for a third time in this case.

[10]   Affirmed.

       Bailey, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 84A01-1611-CR-2614 | April 28, 2017   Page 5 of 5